Cook, J.,
dissenting. I respectfully dissent. Because respondent failed to account to his clients for funds received on their behalf and lied to them about what he had collected, this is not a “bad bookkeeping practices” case. It is a case of stealing from clients. This sort of conduct goes to the essence of character and fitness and no amount of “distraction” or health issues should be seen as mitigating. I would, therefore, impose the full eighteen-month suspension.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.